

117 HR 5170 IH: Securing the Rights our Veterans Earned Act
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5170IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Pappas (for himself, Mr. Levin of California, Miss Rice of New York, Mr. Brown, Ms. Speier, Mr. Takano, Mr. Cicilline, Mr. Johnson of Georgia, Ms. Schakowsky, Ms. Pingree, Mr. Costa, Mrs. Carolyn B. Maloney of New York, Ms. Lois Frankel of Florida, Mr. García of Illinois, Mr. Horsford, Mr. Peters, Ms. Titus, Ms. Dean, Ms. Lofgren, Mr. Welch, Mr. Lowenthal, Ms. Lee of California, Ms. Jacobs of California, Ms. Underwood, Mr. Kilmer, Mrs. Hayes, Mr. Nadler, Ms. Porter, Mr. Jones, Mrs. Kirkpatrick, Ms. Brownley, Ms. Moore of Wisconsin, Mr. Auchincloss, Mr. Bowman, Ms. Scanlon, Mrs. Demings, Ms. Meng, Mr. Trone, Ms. Williams of Georgia, Mr. McGovern, Ms. Houlahan, Ms. Eshoo, Mr. Soto, Mr. Sean Patrick Maloney of New York, Mr. Green of Texas, Ms. Kuster, and Ms. Wexton) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend to former members of the Armed Forces, discharged on the basis of sexual orientation or gender identity, certain benefits furnished by the Secretary of Veterans Affairs.1.Short titleThis Act may be cited as the Securing the Rights our Veterans Earned Act or the SERVE Act.2.Extension to former members of the Armed Forces, discharged on the basis of sexual orientation or gender identity, of certain benefits furnished by the Secretary of Veterans Affairs(a)Hospital care and medical servicesSection 1710(a)(2) of title 38, United States Code, is amended—(1)in the matter preceding subparagraph (A), by striking any veteran;(2)in subparagraph (A), by inserting any veteran before who has;(3)in subparagraph (B), by inserting any veteran before whose;(4)in subparagraphs (C), (D), and (E), by inserting any veteran before who is;(5)in subparagraph (F)—(A)by inserting any veteran before who was; and(B)by striking ; or and inserting a semicolon;(6)in subparagraph (G)—(A)by inserting any veteran before who is; and(B)by striking the period at the end and inserting ; and; and(7)by adding at the end the following new subparagraph:(H)a former member of the Armed Forces who, by reason of sexual orientation or gender identity (including a diagnosis of gender dysphoria), received—(i)an entry-level separation;(ii)a discharge under honorable conditions; or(iii)a discharge under conditions other than honorable..(b)Vet Center readjustment counseling and related mental health servicesSection 1712A(a)(1)(C) of such title is amended by adding at the end the following new clause:(viii)An individual described in section 1710(a)(2)(H) of this title..(c)Interment in national cemeteriesSection 2402(a) of such title is amended by adding at the end the following new paragraph:(11)An individual described in section 1710(a)(2)(H) of this title..(d)Post-9/11 educational assistanceSection 3311(b) of such title is amended by adding at the end the following new paragraph:(12)An individual described in section 1710(a)(2)(H) of this title..(e)Housing loansSection 3702(a)(2) of such title is amended by adding at the end the following new subparagraph:(H)Each individual described in section 1710(a)(2)(H) of this title..